DETAILED ACTION
This office action is a response to the amendment and arguments filed on May 25, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed May 25, 2021, with respect to the claim interpretation of Claims 14-20 under 35 U.S.C. §112(f) have been fully considered and are persuasive.  The claim interpretation of Claims 14-20 under 35 U.S.C. §112(f) has been withdrawn. 

Applicant’s arguments, see page 7-10, filed May 25, 2021, with respect to the rejection of Claims 1, 4-8, 11, 14 and 17-23 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1, 4-8, 11, 14 and 17-23 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-8, 11, 14 and 17-23 are allowed.

The following is an examiner’s statement of reasons for allowance:



The closest prior art found is as follows: Kitazoe et al. (US 2009/0163211), Stern-Berkowitz et al. (US 2018/0048498), Han et al. (US 2012/0051255) and Moberg et al. (US 2011/0009116).
	
Prior art reference Kitazoe is directed to techniques for sending a message for random access by a user equipment (UE). The UE may send the message in a protocol data unit (PDU) and may send additional information (e.g., a buffer status report) in the PDU if it can accommodate the additional information. Kitazoe discloses design of a MAC PDU carrying a buffer status report and a sub-header indicating the presence of the buffer status report. If the UE can accommodate the message and additional information the UE can provide an indication that additional information is included in the message and provide the additional information which can include a buffer status report indicating an amount of to-be-transmitted data (Kitazoe Abstract; Figure 1, 2, 8C and 14; Paragraph [0069-0081]).
Prior art reference Stern-Berkowitz is directed to systems, method and instrumentalities for uplink operation in LTE unlicensed spectrum. Stern-Berkowitz discloses buffer status reporting using transport blocks in which the transport blocks are coded utilizing modulation and coding schemes (Stern-Berkowitz Abstract; Paragraph [0002-0008, 0119, 0187, 0271-0273, 0288 and 0302-0304]).
Han Abstract; Paragraph [0002-0010 and 0039]).
Prior art reference Moberg is directed to scheduling of uplink measurement reports. Moberg discloses an uplink grant providing pre-allocated resources for UE transmissions such as buffer status reports. Moberg discloses improvements with operability of devices within a wireless communication system since uplink transmission of measurement reports are scheduled based on estimated time measurement report will be ready for transmission. Uses guard time for possible delay. Prevents user equipment from wasting resources caused by transmitting a scheduled request unnecessarily (Moberg Abstract; Paragraph [0001-0006 and 0040]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “…coding and modulating, by a terminal device, a first transport block to obtain a first coded transport block for transmission in a transmission time 
interval being a minimum scheduling period, the first transport block comprising data a buffer status report (BSR) indicating an amount of to-be-transmitted data currently buffered in a buffer of the terminal device; sending, by the terminal device, the first coded transport block comprising the BSR to a network device; separately coding and modulating, by the terminal device, indication information to obtain a different coded transport block comprising the 
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414